ORDER

PER CURIAM:
AND NOW, this 10th day of December, 2001, on certification by the Disciplinary Board that the respondent, GARY SCOTT SILVERMAN, who was suspended by Order of this Court dated January 22, 2001, for a period of thirty days, has filed a verified statement showing compliance with all the terms and conditions of the Order of Suspension and Rule 217, Pa. R.D.E., and there being no other outstanding order of suspension or disbarment, GARY SCOTT SILVERMAN, is hereby reinstated to active status, effective immediately.